287982Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/argument
Applicant's arguments, filed on Feb. 10 2021, have been fully considered but they are not persuasive, and have been entered and made of record.
 
Applicants’ amendment has required new grounds of rejection. New grounds rejection are therefore presented in the Office Action. Examiner would like to clarify his position as follows:
 Applicant argues that Hu does not mention the 3D structure of Particles (see Remark page 8).  
The Examiner respectfully disagrees. First, claim construction begins with the language of the claims Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1116 (Fed. Cir. 2004). The words of a claim are generally given their ordinary and customary meaning, which is the meaning that the term would have to a person of ordinary skill in the art at the time of the invention. Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc).
During prosecution before the USPTO, claims are to be given their broadest reasonable interpretation, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim.  See In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404-05 (CCPA 1969).  
The terms “3D reconstruction” and “particle" are broad terms and are not defined in the claim 1, thus, the terms are given their broadest reasonable interpretation.  The Examiner properly mapping the term “3D reconstruction” to 3D construction; .                                                                                                                                              
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1). Determining the scope and contents of the prior art.
2). Ascertaining the differences between the prior art and the claims at issue.
3). Resolving the level of ordinary skill in the pertinent art.
4). Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 9 and 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu et al. (US 2011/0090500 A1, hereinafter Hu) in view of Zimmerman et al. (US 2018/0322634 A1, hereinafter Zimmerman).

As to 1, Hu discloses that a method, comprising:
extracting, from a plurality of particle images, a subset of particle images (Fig. 3, 230, abstract, [0008]-[0011], [0015]-[0016], [0067])using an at least partially trained artificial neural network ([0091]);
classifying particle images of the subset of particle images to define at least one group of like particle images (Fig. 3, 240, [0011], [0067]);
forming a three-dimensional (3D) reconstruction of a particle at least based on the classified particle images and the at least one group of like particle images ([0090]-[0091], [0094]); and
updating a training set of particle images based on the classified particle images or projections of the 3D reconstruction of the particle ([0090]-[0098], note that generating separate image data from training database).
Hu does not mention the updating associated with a neural database and automatically updating.
Zimmerman, in an analogous environment, further discloses that  updating a training set of particle images based on the classified particle images or projections of the 3D reconstruction of the particle ([0020]-[0021], [0026], [0041],[0053], note that updating to improve/retrain the neural network).
the training set is associated with the at least partially trained neural network and is updated automatically ([0020])in response to one or more of classifying at least one particle image and defining at least one group of like particle images ([0036], [0053]).
	Zimmerman automatically updates the training set of the neural network to retrain the NN for efficiently classification the particle images.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the well-known updating data set scheme of Zimmerman  with the well-known technique in image processing of Hu because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  KSR, 550 U.S., at 417.
As to claim 2, Zimmerman further discloses that the method of claim 1, wherein the updating the training set of particle images based on the classified particle images [0020], wherein the training set of particle images is updated based on the annotated/labeled particle images ([0026]-[00027], [0053]).
As to claim 3,  Zimmerman further discloses that the method of claim 2, wherein the annotations/labels comprise accept or reject characterizations ([0026]-[0028]).
As to claim 9, the combination of Hu and Zimmerman further discloses that the method of claim 1, wherein updating the training set of particle images based on characterized particle images (Zimmerman, [0020]) or characterized particle projections of the 3D reconstructions of the particle includes:

generating one or more synthetic particle images of an example particle (Zimmerman, [0029]-[0030]) based on the 3D reconstruction of the particle (Hu, [0015]-[0016], [0090]-[0091]); and
providing the one or more synthetic particle images to the training set of particle images (Zimmerman, [0029]-[0030]).

As to claim 11,  the combination of Hu and Zimmerman further discloses that the method of claim 1, wherein immediately updating a training set of particle images based on characterized particle images or characterized particle projections of the 3D reconstructions of the particle  (Hu, [0090]-[0094]) includes:
generating groups of like particle images ([0022]); and
providing the groups of like particle images to the training set of particle images ([0022]. [0029]).

As to claim 13,   Zimmerman further discloses that the method of claim 1, further comprising retraining the artificial neural network using at least the updated training set ([0020], [0053]).

As to claim 14, Zimmerman further discloses that the method of claim 13, further comprising using the retrained artificial neural network to extract a second subset of particle images from at least the plurality of particle images ([0020]-[0021], [0053]).

As to claim 15, Zimmerman further discloses that the method of claim 1 further comprising selecting the artificial neural network from a plurality of pre-trained artificial neural networks based on one of a priori information about the particle and settings of a transmission electron microscope used to obtain the plurality of particle images ([0039]).
As to claim 16,   the combination of Hu and Zimmerman further discloses that the method of claim 1, further comprising selecting the plurality of particle images using the at least partially trained artificial neural network from one or more micrographs (Hu, [0011]-[0015], [0090]-[0094]; Zimmerman, [0020], [0039]-[0041], [0053]).

As to claim 17,  Zimmerman further discloses that the method of claim 16, wherein the acts of selecting the plurality of particle images and extracting the subset of particle images are performed concurrently by that at least partially trained artificial neural network ([0039]-[0041]).

As to claim 18, the combination of Hu and Zimmerman further discloses that the method of claim 1, wherein the updating a training set of particle images based on the classified particle images or projections of the 3D reconstruction of the particle is initiated in response to the classification of the particle images or generation of the projections of the 3D reconstruction  (Hu, [0015]-[0016]; Zimmerman, [0020]-[0021].[0041], [0053]).

Allowable Subject Matter
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1). Determining the scope and contents of the prior art.
2). Ascertaining the differences between the prior art and the claims at issue.
3). Resolving the level of ordinary skill in the pertinent art.
4). Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 9 and 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu et al. (US 2011/0090500 A1, hereinafter Hu) in view of Zimmerman et al. (US 2018/0322634 A1, hereinafter Zimmerman).
As to 1, Hu discloses that a method, comprising:
extracting, from a plurality of particle images, a subset of particle images (Fig. 3, 230, abstract, [0008]-[0011], [0015]-[0016], [0067])using an at least partially trained artificial neural network ([0091]);
classifying particle images of the subset of particle images to define at least one group of like particle images (Fig. 3, 240, [0011], [0067]);
forming a three-dimensional (3D) reconstruction of a particle at least based on the classified particle images and the at least one group of like particle images (Fig. 10-11, [0085], [0090]-[0091], [0094]); and
updating a training set of particle images based on the classified particle images or projections of the 3D reconstruction of the particle (Fig. 10-11, [0085], [0090]-[0098], note that generating separate image data from training database).
Hu does not mention the updating associated with a neural database and automatically updating.
Zimmerman, in an analogous environment, further discloses that  updating a training set of particle images based on the classified particle images or projections of the 3D reconstruction of the particle ([0020]-[0021], [0026], [0041],[0053], note that updating to improve/retrain the neural network).
the training set is associated with the at least partially trained neural network and is updated automatically ([0020])in response to one or more of classifying at least one particle image and defining at least one group of like particle images ([0036], [0053]).
	Zimmerman automatically updates the training set of the neural network to retrain the NN for efficiently classification the particle images.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the well-known updating data set scheme of Zimmerman  with the well-known technique in image processing of Hu because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  KSR, 550 U.S., at 417.
As to claim 2, Zimmerman further discloses that the method of claim 1, wherein the updating the training set of particle images based on the classified particle images [0020], wherein the training set of particle images is updated based on the annotated/labeled particle images ([0026]-[00027], [0053]).
As to claim 3,  Zimmerman further discloses that the method of claim 2, wherein the annotations/labels comprise accept or reject characterizations ([0026]-[0028]).
As to claim 9, the combination of Hu and Zimmerman further discloses that the method of claim 1, wherein updating the training set of particle images based on characterized particle images (Zimmerman, [0020]) or characterized particle projections of the 3D reconstructions of the particle includes:

generating one or more synthetic particle images of an example particle (Zimmerman, [0029]-[0030]) based on the 3D reconstruction of the particle (Hu, [0015]-[0016], [0090]-[0091]); and
providing the one or more synthetic particle images to the training set of particle images (Zimmerman, [0029]-[0030]).

As to claim 11,  the combination of Hu and Zimmerman further discloses that the method of claim 1, wherein immediately updating a training set of particle images based on characterized particle images or characterized particle projections of the 3D reconstructions of the particle  (Hu, [0090]-[0094]) includes:
generating groups of like particle images ([0022]); and
providing the groups of like particle images to the training set of particle images ([0022]. [0029]).

As to claim 13,   Zimmerman further discloses that the method of claim 1, further comprising retraining the artificial neural network using at least the updated training set ([0020], [0053]).

As to claim 14, Zimmerman further discloses that the method of claim 13, further comprising using the retrained artificial neural network to extract a second subset of particle images from at least the plurality of particle images ([0020]-[0021], [0053]).

As to claim 15, Zimmerman further discloses that the method of claim 1 further comprising selecting the artificial neural network from a plurality of pre-trained artificial neural networks based on one of a priori information about the particle and settings of a transmission electron microscope used to obtain the plurality of particle images ([0039]).
As to claim 16,   the combination of Hu and Zimmerman further discloses that the method of claim 1, further comprising selecting the plurality of particle images using the at least partially trained artificial neural network from one or more micrographs (Hu, [0011]-[0015], [0090]-[0094]; Zimmerman, [0020], [0039]-[0041], [0053]).

As to claim 17,  Zimmerman further discloses that the method of claim 16, wherein the acts of selecting the plurality of particle images and extracting the subset of particle images are performed concurrently by that at least partially trained artificial neural network ([0039]-[0041]).

As to claim 18, the combination of Hu and Zimmerman further discloses that the method of claim 1, wherein the updating a training set of particle images based on the classified particle images or projections of the 3D reconstruction of the particle is initiated in response to the classification of the particle images or generation of the projections of the 3D reconstruction  (Hu, [0015]-[0016]; Zimmerman, [0020]-[0021].[0041], [0053]).

Allowable Subject Matter
Claim 10 (learning weight) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4 (scoring and learning weight), and 8 (quality matching score) are allowed
Claims 5-7, depend from claim 4, therefore, are allowed.

   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                          
Contact Information

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Claire Wang, can be reached at (571) 270-1051. 
	


/JINGGE WU/Primary Examiner, Art Unit 2663